Citation Nr: 1505395	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-30 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a temporary total rating due to convalescence for right knee surgeries.  

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for chronic bowel and bladder disabilities, to include as secondary to a low back disability.

4.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

5.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to June 1989. 

This appeal is before the Board of Veterans' Appeals (Board) from August 2010, October 2010, and October 2012 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs). 

The issues of service connection for a low back disability and chronic bowel and bladder disabilities, to include as secondary to a low back disability, and initial ratings in excess of 10 percent for right and left knee degenerative joint disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not undergone right knee surgery or had right knee treatment resulting in hospitalization, convalescence, severe postoperative residuals, or immobilization, or undergone hospital treatment for any right knee disability, at any time during the period beginning March 12, 2010.



CONCLUSION OF LAW

The criteria for a temporary total rating due to convalescence for right knee surgeries have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.29, 4.30 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days.  Subject to certain provisions, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29.

Without regard to other provisions on the rating schedule, a total disability rating (100 percent) will be assigned when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two or three months from the first day of the month following such hospital discharge or outpatient release.  In order to attain the temporary total disability rating, a veteran must demonstrate that a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, as reflected in his March 2010 claim, the Veteran asserts that he has had two surgeries of the right knee.  In an October 2012 written statement, the Veteran asserted that he had had his two right knee surgeries in 2008.  Also, Veteran's Social Security Administration records reflect that he underwent two arthroscopic surgeries to the knee, with the most recent taking place on October 17, 2008.

However, the Veteran was awarded service connection for right knee degenerative joint disease effective March 12, 2010.  The record does not reflect, and the Veteran has not asserted, that he had been service connected for any right knee disability prior to that date, or that he has undergone surgery or had treatment resulting in hospitalization, convalescence, severe postoperative residuals, or immobilization since that date.  Moreover, the record does not reflect, and the Veteran has not asserted, that during any such hospitalization for right knee surgery, hospital treatment for another service-connected disability was instituted and continued for a period in excess of 21 days.  

Thus, the record does not reflect that the Veteran has met the legal requirements for a temporary total rating under 38 C.F.R. §§ 4.29 or 4.30, and the Veteran has not asserted facts to the contrary.  Therefore, the law, and not the facts, is dispositive in this case, and a temporary total rating due to convalescence for right knee surgeries must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the law, and not the evidence, is dispositive of the claim, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are moot. See Wensch v. Principi, 15 Vet. App. 362, 368 (2001); VAOPGCPREC 5-2004.


ORDER

A temporary total rating due to convalescence for right knee surgeries is denied.


REMAND

As reflected in his October 2010 notice of disagreement and October 2012 substantive appeal, the Veteran asserts that he has a low back disability secondary to his service-connected bilateral flat feet, and chronic bowel and bladder conditions secondary to the low back disability.  

On VA examination in July 2010, the Veteran was assessed as having chronic muscular low back pain, which the examiner noted to be "consistent with age appropriate changes as well as a consequence of chronic infirmity such as may occur from a concomitant malignant condition."

The Veteran submitted statements from his treating nurse practitioner, M.P., dated in August and November 2010, which indicate that he was being treated for diagnoses including hematuria, constipation, and lumbago.  M.P. asserted that it was at least as likely as to that the Veteran's lower back pain was linked to his time in service, and that he "also ha[d] chronic bowel and bladder issues that could be related to the back injury."  However, M.P. provided no explanations for these opinions.  

On VA examination in April 2012, the VA examiner noted previous diagnoses of lumbago and mechanical back pain, but opined that the Veteran did not have a chronic lumbar disability.  The opinion was based, in part, on the examiner's observation that there were "no treatment records of [a] lumbar condition noted."  However, subsequently added to the record were private treatment records reflecting low back treatment, including tightness in the lower back in December 2009, and assessments of lumbago and sciatica in February 2011.  Also, subsequent VA treatment records reflect treatment for low back pain and problems, including diagnoses of lumbago and mechanical back pain.  Such records include a November 2012 lumbar spine X-ray report reflecting marked decrease in the normal lordosis, and a November 2012 treatment report reflecting an assessment by the treating physician of: "Lumbar spine exam also not convincing for spinal pain generator ... More likely mechanical overuse syndrome, compensating for chronic foot pain and pes planus."

The evidence is therefore mixed and unclear as to the nature of any low back disability, if any, and whether any such disability is caused or aggravated by the Veteran's service-connected flat feet disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, in his October 2012 substantive appeal, the Veteran expressed disagreement with the initial 10 percent ratings assigned for his service-connected right and left knee degenerative joint disease disabilities in an October 2012 rating decision.  However, he has not been issued a statement of the case on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1.  For the issues of initial ratings in excess of 10 percent for right and left knee degenerative joint disease, furnish the Veteran a statement of the case and clearly advise him of the need to file a substantive appeal following the issuance of the statement of the case if he wishes to complete an appeal from that decision.

2.  Obtain all outstanding pertinent VA medical records dated from January 2013 to the present.  All records and/or responses should be associated with the claims file.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner for his claimed low back, bowel, and bladder disabilities.  After reviewing the claims file, to include the July 2010 and April 2012 VA examination reports, the August and November 2010 statements of M.P., the November 2012 VA lumbar spine X-ray report reflecting marked decrease in the normal lordosis, and the November 2012 VA treatment report reflecting an assessment by the treating physician of "More likely mechanical overuse syndrome, compensating for chronic foot pain and pes planus," the examiner should answer the following questions:

a)  Does the Veteran currently have, or has he had at any time since April 2010, any chronic low back, bowel, and/or bladder disorder?  Please identify each such diagnosed disorder.

b)  For any such low back disorder, is it at least as likely as not (i.e. a 50 percent probability or more) that such disorder is caused or aggravated (i.e. permanently worsened beyond its natural progression) by the Veteran's pes planus?

c)  For any such chronic bowel or bladder disorder, is it at least as likely as not (i.e. a 50 percent probability or more) that such disorder is caused or aggravated (i.e. permanently worsened beyond its natural progression) by a low back disorder?

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other necessary development, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


